                 Case: 1:20-cv-05294 Document #: 101 Filed: 07/29/21 Page 1 of 1 PageID #:1232
                           SEVENTH CIRCUIT TRANSCRIPT INFORMATION SHEET
 PART I – Must be com pleted by party or party’s attorney pursuant to Rule 10(b) of the Federal Rules of Appellate Procedure and
 Rule 11(a) of the Circuit Rules. The appellant m ust file this form with the court reporter within 10 days of filing the notice of appeal,
 whether transcript is being ordered or not. (FRAP 10(b)(1)) Satisfactory arrangem ents with the court reporter for paym ent of the
 costs of the transcripts m ust also be m ade at that tim e. (FRAP 10(b)(4)) (Note: Appellees as well as appellants are expected to
 use this form when ordering transcripts.)

 Short Title                                                           District                             D.C. Docket No.
                                                                      N.D. Ill.                            20-cv-05294
 Carmean v. 850 Investors LLC, et al.                                  District Judge                       Court Reporter
                                                                      Hon. Gary Feinerman                  Charles Zandi
 9 I am ordering transcript.
 ✔                                                                     Sign below and return original and one copy to court reporter.
 9 I am    not ordering transcript, because:                           Distribute rem aining copies to the Clerk of the District Court
                                                                       and opposing party, retaining one copy for yourself.

 9 The transcript has been prepared.
 Indicate proceedings for which transcript is required. Dates m ust be provided:                                        Date(s)
                                            Motion to Dismiss hearing                                        3/9/21
 9✔        Pretrial proceedings. Specify:

 9         Voir Dire

 Trial or Hearing. Specify:

 9         Opening statem ent

 9         Instruction conference

 9         Closing statem ents

 9         Court instructions

 9         Post-trial proceedings. Specify:

 9         Sentencing

 9         Other proceedings. Specify:


 Method of Paym ent:        9 Cash                             9 Check or Money Order                        9 C.J.A. Voucher
 Status of Paym ent:        9 Full Paym ent                    9 Partial Paym ent                           9 No Paym ent Yet
                                                                                                            ✔

 Signature:         s/ Yara Rashad                                                                 Telephone No.      312-704-5333
 Address:           Shook, Hardy & Bacon 111 South Wacker Drive
                    Suite 4700, Chicago, IL 60606                                                            July 29, 2021
                                                                                                   Date:

 PART II – Must be com pleted by Court Reporter pursuant to Rule 11(b) of the Federal Rules of Appellate Procedure. By signing
 this Part II, the Court Reporter certifies that satisfactory arrangements for payment have been m ade.

 U.S.C.A. Docket No.                Date Order Received                Estimated Completion Date            Estimated Length




 Signature of Court Reporter:                                                                       Date:

 NOTICE: The Judicial Conference of the United States, by its resolution of March 11, 1982, has provided that a penalty of 10
 percent m ust apply, unless a waiver is granted by the Court of Appeals’ Clerk, when a “transcript of a case on appeal is not
 delivered within 30 days of the date ordered and paym ent received therefor.” The penalty is 20 percent for transcript not delivered
 within 60 days.
Original to Court Reporter. Copies to:      U.S.C.A. Clerk     Service Copy       District Court Clerk and to     Party / Counsel
Ordering Transcript.
